HOOD, Associate Judge.
Plaintiff brought an action for damages for alleged illegal conduct of defendants by which he was prevented from operating. *684a taxicab. Trial by jury was demanded by plaintiff and the case was set for trial on Tuesday, October 27, 1942. On that day parties and their counsel were present in court at 10 a. m. but the case was not reached until about 3 p. m. At that time a “long panel” of jurors was not available but both sides agreed to accept a “short panel” of twelve jurors. Apparently one of the twelve was disqualified or excused, since by agreement the jury sworn to try the case consisted of only eleven members.
Immediately prior to the jury being sworn counsel for plaintiff stated he had a criminal case set for trial in the District Court on the following day, that it would not take more than one day and Thursday would be “a free day” for him. The court announced that trial would commence and go as far as possible that afternoon, and be resumed again on Thursday. Plaintiff’s counsel stated this was satisfactory to him. Immediately after the jury was sworn the court stated to the jury that if the case was not concluded that afternoon it would be necessary to continue it until 1:30 on Thursday afternoon.
The trial commenced and after opening statements by both counsel plaintiff testified on his behalf and was cross-examined. At 5 o’clock the trial was recessed until 1:30 on Thursday afternoon. At this time counsel for plaintiff stated he had made arrangements to leave on Thursday night for the elections in Indiana and if the case was not completed by 5 o’clock Thursday afternoon, he would request that it go over until the following week. After some discussion between counsel and court as to the number of witnesses yet to testify the court stated it thought the case could be finished by 5 o’clock Thursday and counsel for plaintiff assented.
On Thursday at 1:30 counsel met with the court in chambers and plaintiff’s counsel advised the court the criminal case in which he was engaged in the District Court had not been completed on Wednesday, as he had anticipated, but was still in progress and would not be completed until late that afternoon, that his train for Indiana left at 6:30 and he would not return to Washington for one week, that he had attempted to get a substitute counsel but had not been able to do so, and that he was requesting the case be continued one week. Counsel for' defendant objected to such a continuance, and the court stated that after so long an adjournment the jury would forget the testimony already given. Counsel for defendants suggested plaintiff should take a nonsuit but plaintiff’s counsel refused to do so. After some discussion the court asked plaintiff’s counsel if he did not think a nonsuit should be taken and again plaintiff’s counsel refused. Finally the court announced that the trial would be resumed on the following morning. Counsel for plaintiff announced that he would not be present, that his arrangement for leaving the city had been made and he was leaving at 6:30; and he returned to the criminal trial then in progress in the District Court. The court excused the jury which had returned at 1:30 and instructed them to return the following morning at 10 o’clock.
On Friday morning the trial was resumed. Neither plaintiff nor his counsel was present. After defendants’ witnesses had testified, the court directed a verdict for the individual defendant and submitted the case to the jury as to the corporate defendant. The jury returned a verdict in favor of that defendant. Judgment was duly entered on the verdict.
Plaintiff has appealed and argues (1) the court was in error in refusing his request for a continuance, and (2) the court abused its discretion in proceeding with the case in the absence of plaintiff.1
For very practical reasons it is a general rule that postponement or continuance of a trial is within the discretion of the trial court and the action of the court will not be disturbed on appeal except for an abuse of discretion.2
In passing upon the request for the continuance the trial court had the right to consider the fact that plaintiff voluntarily *685commenced the trial on the afternoon of October 27, 1942, since he could not have been compelled to accept a “short panel” of jurors, that counsel for plaintiff announced that he would he ready to resume this case on Thursday and that the court, defendants and their counsel and witnesses, as well as the jurors, accomo-dated themselves to recess from Tuesday afternoon until 1:30 on Thursday because of the engagement of plaintiff’s counsel in the District Court. It may be that plaintiff’s counsel could not have anticipated the criminal case would not be completed on Wednesday, but the fact is he made a definite statement that he would be available on Thursday and the plans of all others engaged in the trial were adjusted on the basis of that statement. When counsel and court met on Thursday at 1:30 and plaintiff’s counsel was still engaged in the criminal case the court did not insist that the trial of this case resume at its scheduled time but postponed it until the following day when counsel for the plaintiff would have completed his engagement in the District Court. The only ground for plaintiff’s request for a continuance was his previously made engagement to go to Indiana for the elections. No doubt.this was a matter of importance to counsel, but it may well be assumed that the court, opposing counsel, the defendants, and the jurors likewise had matters of importance to them. Had the case been postponed a week it would have required the jurors being brought back to court after they had completed their usual term of service, because such postponement would have carried over into the following month. It was the duty of the trial court to weigh and consider the plans and convenience of all parties concerned, and not that of plaintiff’s counsel alone. The defendants had the right to urge that the trial be completed promptly. All these things we must assume the trial court considered and we cannot say that its action in ordering the trial to resume on Friday morning was an abuse of discretion. The question before us is not whether the trial court should have granted the continuance, for that is a matter left to the judgment of the trial court and not the appellate court.3 Our inquiry must be limited to whether the trial court abused the discretion vested in it, and we find no such abuse.
We think the rule applicable to the present case was well stated in Sechrist v. Bryant,.52 App.D.C. 286, 286 F. 456, 459, where the court said: “That any litigant should be denied a hearing is most regrettable, inasmuch as the denial may result in serious actual wrong. Nevertheless the rules which determine the right to a continuance are designed to secure the greatest good to the greatest number, in accordance with law, and as such rules cannot be sacrificed to sympathy, without putting a premium on neglect, want of foresight, and inexcusable delays, they must be enforced in the interest of an effective administration of justice.”
With respect to the argument that the trial court abused its discretion in proceeding with the trial on Friday morning in the absence of plaintiff, there was no reason for the trial court assuming the plaintiff’s absence was otherwise than voluntary. On the preceding day counsel for plaintiff had emphatically stated that he would not be present, and, when asked by counsel for defendant if he wished his client to make any response when court opened on Friday, counsel for plaintiff replied, “The record shows my response.” The trial court was justified in assuming that plaintiff’s absence on Friday was due to the absence of his counsel. There is nothing in the record to indicate otherwise, nor was any other explanation offered to the trial judge during or after the trial. After this appeal was noted there were filed affidavits of plaintiff, plaintiff’s counsel and a member of the bar who was not counsel in the case. Plaintiff’s affidavit is to the effect that he was not present in court on Friday, when trial resumed, because of illness. Accompanying his affidavit was a physician’s certificate.4 These affidavits were never presented to the trial court and this court cannot consider them. “We sit to correct errors of the trial court. It cannot be said that the court erred with respect to a matter not brought to its attention, and upon which it neither ruled nor was asked to rule.” Columbia *686Aid Ass’n, et al. v. Sprague, 50 App.D.C. 307, 271 F. 381, 382.5
Affirmed.

 The record does not contain the evidence produced at the trial by either plaintiff or defendants and makes no showing of the merit, if any, of plaintiff’s claim. See Ray v. Carr, 71 App.D.C. 37, 107 F.2d 238.


 Avery v. Alabama, 308 U.S. 444, 60 S.Ct. 321, 84 L.Ed. 377; Fidelity & Deposit Co. v. L. Bucki & Son Lumber Co., 189 U.S. 135, 143, 23 S.Ct. 582, 47 L.Ed. 744; Gilbert v. Lachapelle, 75 U.S. App.D.C. 395, 127 F.2d 750; Neufield v. United States, 73 App.D.C. 174, 118 F.2d 375; Harrah v. Morgenthau, 67 App.D.C. 119, 89 F.2d 863; Goodyear Service, Inc., v. Pretzfelder, 65 App.D.C. 389, 84 F.2d 242.


 Virginia Beach Bus Line v. Campbell, 4 Cir., 73 F.2d 97, 100.


 The certificate stated plaintiff was under care of the physician from October 21 to November 1, inclusive, “and was totally incapacitated during the time.” It is difficult to reconcile plaintiff’s total incapacity during such time with the fact he was in court on October 27 and testified on both direct and cross-examination.


 See, also, Donovan v. Brown et al., 75 U.S.App.D.C. 93, 124 F.2d 295.